                                                                    Case 2:19-cv-00168-JAD-CWH Document 18 Filed 07/03/19 Page 1 of 2




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                        kworks@christiansenlaw.com
                                                                    4   KEELY A. PERDUE, ESQ.
                                                                        Nevada Bar No. 13931
                                                                    5   keely@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    6   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    7   Telephone:     (702) 240-7979
                                                                        Facsimile:     (866) 412-6992
                                                                    8   Attorneys for Defendant Cristiano Ronaldo
                                                                    9                              UNITED STATES DISTRICT COURT
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                                              DISTRICT OF NEVADA
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                            KATHRYN MAYORGA,
                             702-240-7979 • Fax 866-412-6992




                                                                   12                                                      Case No. 2:19-cv-00168-JAD-CWH
                                 Las Vegas, Nevada 89101




                                                                                                 Plaintiff,
                                                                   13                                                            NOTICE OF NON-OPPOSITION
                                                                            vs.
                                                                   14                                                                 (FILED UNDER SEAL)
                                                                            CRISTIANO RONALDO,
                                                                   15
                                                                                                 Defendant.
                                                                   16
                                                                   17
                                                                   18             PLEASE TAKE NOTICE that Plaintiff Kathryn Mayorga has failed to serve or file the

                                                                   19   required points and authorities in response to (1) Defendant Cristiano Ronaldo’s Motion for Leave

                                                                   20   to File Motion to Dismiss or to Compel Arbitration in Excess of Twenty-Four Pages [ECF No.
                                                                        10] (“Motion for Leave”); (2) Defendant Cristiano Ronaldo’s Motion to Seal the record or
                                                                   21
                                                                        Alternatively to Seal Defendant’s Motion to Dismiss Kathryn Mayorga’s Complaint (ECF No. 1)
                                                                   22
                                                                        Pursuant to Fed. R. Civ. P. 12(b)(6) or to Compel Arbitration and to Seal the Instant Motion and
                                                                   23
                                                                        Related Briefings and Notice of In Camera Submission of Exhibits A and B [ECF No. 11]
                                                                   24
                                                                        (“Motion to Seal”)1; and (3) Defendant Cristiano Ronaldo’s Motion to Dismiss Kathryn
                                                                   25
                                                                   26
                                                                   27
                                                                        1
                                                                         The instant Notice is being submitted under seal pending this Court’s ruling on the Motion to
                                                                   28
                                                                        Seal, which requests that the entire record be sealed.
                                                                    Case 2:19-cv-00168-JAD-CWH Document 18 Filed 07/03/19 Page 2 of 2




                                                                    1   Mayorga’s Complaint (ECF No. 1) Pursuant to Fed. R. Civ. P. 12(b0(6) or to Compel Arbitration
                                                                    2   [ECF No. 13] (“Motion to Dismiss”).
                                                                    3           Mr. Ronaldo’s Motion for Leave was filed on June 14, 2019, and served upon Plaintiff’s
                                                                    4   counsel by way of electronic service on June 14, 2019. Pursuant to L.R. II 7-2 and Fed. R. Civ.
                                                                    5   P. 6(a), Plaintiff’s deadline to file responsive points and authorities was June 28, 2019; however,
                                                                    6   Plaintiff failed to do so.
                                                                    7           Mr. Ronaldo’s Motion to Seal and Motion to Dismiss were filed on June 14, 2019, and
                                                                    8   personally served upon Plaintiff’s counsel on June 17, 2019. On June 17, 2019, Mr. Ronaldo filed
                                                                    9   a proof of Receipt of Copy [ECF No. 15], documenting the subject Motions were personally
                                                                   10   delivered to the office of Plaintiff’s counsel on June 17, 2019. Thus, pursuant to L.R. II 7-2 and
CHRISTIANSEN LAW OFFICES




                                                                   11   Fed. R. Civ. P. 6(a), Plaintiff’s deadline to file responsive points and authorities was July 1, 2019;
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   however, Plaintiff failed to do so.
                                 Las Vegas, Nevada 89101




                                                                   13           In accordance with L.R. II 7-2, Plaintiff’s failure to file responsive points and authorities
                                                                   14   “constitutes a consent to the granting of the motion.” Therefore, Mr. Ronaldo respectfully asks
                                                                   15   this Court to grant the aforementioned Motions.
                                                                   16           DATED this 3rd day of July, 2019.
                                                                   17                                                  CHRISTIANSEN LAW OFFICES
                                                                   18
                                                                   19                                                  By_________________________________
                                                                                                                         PETER S. CHRISTIANSEN, ESQ.
                                                                   20                                                    KENDELEE L. WORKS, ESQ.
                                                                                                                         KEELY A. PERDUE, ESQ.
                                                                   21                                                    Attorneys for Defendant Cristiano Ronaldo
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                          2
